748 So. 2d 1041 (1999)
Uldis CELMINS, Appellant,
v.
AMERICA ON LINE and Steven Case, in both official and nonofficial capacity, Appellees.
No. 98-04307.
District Court of Appeal of Florida, Second District.
May 19, 1999.
Uldis Celmins, pro se.
Thomas R. Julin of Steel, Hector & Davis, LLP, Miami, for Appellees.
PER CURIAM.
Uldis Celmins appeals the order of the trial court which granted the motion to dismiss filed by America On Line (AOL) and Steven Case. We affirm.
Although Celmins argues that the forum selection clause contained in his contract with AOL should not be enforced, we find that this clause does not result in unequal bargaining power and was not unreasonable. See Manrique v. Fabbri, 493 So.2d *1042 437, 440 (Fla.1986). Therefore, we conclude that the trial court properly dismissed for lack of venue. We also conclude that the trial court was correct in dismissing the complaint for failure to state a cause of action. Further, because we find that Celmins failed to plead a basis for personal jurisdiction over Case, we concur with the trial court's dismissal for lack of personal jurisdiction over Case. See Taylor Forge Int'l, Inc. v. Specialty Maintenance & Constr., Inc., 685 So. 2d 1360, 1361 (Fla. 2d DCA 1996).
Affirmed.
PARKER, C.J., and NORTHCUTT, J., and SCHEB, JOHN M., (Senior) Judge, Concur.